


EXHIBIT 10.8


May 2, 2014


Chris Cox
Facebook, Inc.
1601 Willow Road
Menlo Park, CA 94025


Dear Chris:


This letter agreement amends and restates the offer letter entered into between
you and Facebook, Inc. (the “Company”), dated October 17, 2005.
You will continue to work at the Company’s Menlo Park office in the role of
Chief Product Officer, reporting to Mark Zuckerberg.
1.    Compensation.
a.    Base Wage. In this position, you will earn a base salary of $575,000 per
year. Your wages will be payable bi-weekly pursuant to the Company’s regular
payroll policy. Your pay will be periodically reviewed as a part of the
Company’s regular reviews of compensation.
b.    Bonus. You may be eligible to receive a semi-annual discretionary bonus of
up to a target of 75% of your Base Eligible Earnings as defined in the Company's
bonus plan.  Based on your performance, you can over-achieve your bonus target
pursuant to the Company's bonus plan.
c.    Equity Awards. The Company acknowledges that it has previously issued
equity awards to you under the Company’s 2005 Stock Plan and 2012 Equity
Incentive Plan. Nothing in this letter agreement will amend or affect the terms
of such awards.
2.    Employee Benefits.
a.    Paid Time Off. Subject to the Company’s PTO policy, you will be eligible
to accrue up to 21 days of PTO per calendar year, pro-rated for the remainder of
this calendar year.
b.    Group Plans. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other
similarly situated employees, including medical, dental, and vision, subject to
any eligibility requirements imposed by such plans.
3.    Confidentiality Agreement. By signing this letter agreement, you reaffirm
the terms and conditions of the Confidential Information and Invention
Assignment Agreement (the “Confidentiality Agreement”) by and between you and
the Company, dated October 17, 2005.
4.    No Conflicting Obligations. You understand and agree that by signing this
letter agreement, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or



--------------------------------------------------------------------------------




written agreement in conflict with any of the provisions of this letter or the
Company’s policies. You are not to bring with you to the Company, or use or
disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and we will assist you in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties. Also,
we expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.
5.    Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the written consent of the Company. In addition, while you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.
6.    General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all. You will also be expected to comply with the Company’s
policies and procedures. The Company is an equal opportunity employer.
7.    At-Will Employment. Employment with the Company is for no specific period
of time. Your employment with the Company will be on an “at will” basis, meaning
that either you or the Company may terminate your employment at any time for any
reason or no reason. The Company also reserves the right to modify or amend the
terms of your employment at any time for any reason. Any contrary
representations which may have been made to you are superseded by this letter
agreement. This is the full and complete agreement between you and the Company
on this term. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and the Company’s Chief Executive Officer.
8.    Withholdings. All forms of compensation paid to you as an employee of the
Company shall be less all applicable withholdings.



--------------------------------------------------------------------------------




This letter agreement supersedes and replaces any prior understandings or
agreements, whether oral, written or implied, between you and the Company
regarding the matters described in this letter. This letter will be governed by
the laws of California, without regard to its conflict of laws provisions.
Very truly yours,


FACEBOOK, INC.




/s/ Colin S. Stretch
By: Colin S. Stretch
Vice President, General Counsel and Secretary




ACCEPTED AND AGREED:




Chris Cox




/s/ Chris Cox
Signature




May 2, 2014
Date







